This evidence provides slight to marginal evidence, Sheriff v.
                Shade, 109 Nev. 826, 828, 858 P.2d 840, 841 (1993), that Young had
                constructive possession of the vehicle, see Palmer v. State, 112 Nev. 763,
                768-69, 920 P.2d 112, 115 (1996) (discussing constructive possession); cf.
                Baker v. State, 93 Nev. 11, 558 P.2d 629 (1977) (defendant's presence in a
                vehicle containing stolen property combined with surrounding
                circumstances gave rise to reasonable inference that he probably
                possessed the stolen property), and thus committed the charged offense,
                see NRS 205.273(1)(b). Accordingly, we conclude that Young fails to
                demonstrate that the district court erred by denying his petition, see
                Shade, 109 Nev. at 828, 858 P.2d at 841, and we
                            ORDER the judgment of conviction AFFIRMED. 2




                                                                                       J.
                                                           Cherry


                      2Although we filed the fast track statement and appendix submitted
                by Young, they fail to comply with the Nevada Rules of Appellate
                Procedure. Young's fast track statement refers to matters in the record
                without specific citation to the appendix, see NRAP 3C(e)(1)(C), and the
                appendix does not contain all required documents, see NRAP 3C(e)(2)(C)
                and 30(b). Additionally, despite this court's issuance of a notice of
                deficient certificate of compliance, counsel failed to file a certificate of
                compliance in compliance with NRAP 3C(h)(3). Counsel for Young,
                Gemma Greene Waldron, is cautioned that the failure to comply with all
                applicable rules and directives of this court in the future may result in the
                imposition of sanctions. See NRAP 3C(n); Smith v. Emery, 109 Nev. 737,
                743, 856 P.2d 1386, 1390 (1993).

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A


                                                                                                .1 " 1 r
                    cc: Hon. Janet J. Berry, District Judge
                         Law Office of Gemma Greene Waldron, PLLC
                         Attorney General/Carson City
                         Washoe County District Attorney
                         Washoe District Court Clerk




 SUPREME COURT
          OF
       NEVADA


 (0) I 947A     •
                                                    3
INZEB2INEEENEENWZMI                                 - .47,2774W     .67   '41),..3MMatitiANCSZ-